Mr. Justice Boggs delivered the opinion oe the Court. Under the operation of the ordinance of the city vinous and spirituous intoxicating liquors may be sold in quantities of one gallon and more without restraint of any character, but sales of malted intoxicating liquor in like quantity is prohibited, except upon the exaction of a license fee and the execution of bonds, etc. Therefore, it is argued, the ordinance involved here unlawfully discriminates against malted and in favor of spirituous and vinous intoxicants. We think the discrimination is not necessarily unlawful. It is in virtue of the police power of the State, delegated to the city, that such ordinances are passed and upheld. The police power is authority and right to enact statutes and ordinances necessary, in the view of the law-making body of the State or a city, to preserve the public order and tranquillity, and promote the public health, safety and morals. The traffic in and use made of one intoxicant may be more •pernicious and harmful to the public peace and health or morals than another. Hence the power may be rightfully exercised by ordinance against the one and not against the other. Whether one intoxicant is the more pernicious, and its use ought for that reason be subjected to greater restraint, is a question depending upon a variety of circumstances requiring the exercise of judgment and discretion on the part of the city council in the discharge of their legislative functions under the delegation of power to license, prohibit or regulate sales of such liquors in the city. Their action is conclusive of the question. See North Chicago R. R. Co. v. Lake, 105 Ill. 207. We think the ordinance valid. The judgment is affirmed.